MEMORANDUM2
Jorge Zanudo-Amado appeals the sentence imposed following his guilty plea to one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. Zanudo-Amado contends that the district court abused its discretion by denying his request for a downward departure based on aberrant behavior. We lack jurisdiction because there is no indication in the record that the district court believed it lacked the discretion to depart. See United States v. Pinto, 48 F.3d 384, 389 (9th Cir.1995).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.